PER CURIAM.
Gary Dwayne Ward seeks to appeal the district court’s judgment denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Ward v. Angelone, CA-00-893-2 (E.D.Va. Sept. 27, 2001). We deny Ward’s motion to hold the case in abeyance pending a Supreme Court decision in Mickens v. Taylor, — U.S.-, 122 S.Ct. 1237, — L.Ed.2d-(2002), as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.